

116 HR 613 IH: TRICARE Reserve Select Improvement Act
U.S. House of Representatives
2019-01-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 613IN THE HOUSE OF REPRESENTATIVESJanuary 16, 2019Mr. Kelly of Mississippi (for himself, Mr. Garamendi, Mr. Gianforte, and Ms. McCollum) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo amend title 10, United States Code, to remove the prohibition on eligibility for TRICARE Reserve
			 Select of members of the reserve components of the Armed Forces who are
			 eligible to enroll in a health benefits plan under chapter 89 of title 5,
			 United States Code.
	
 1.Short titleThis Act may be cited as the TRICARE Reserve Select Improvement Act. 2.Modification of eligibility for TRICARE Reserve Select of certain members of the Selected Reserve (a)In generalSection 1076d(a) of title 10, United States Code, is amended—
 (1)in paragraph (1), by striking (1) Except as provided in paragraph (2), a member and inserting A member; and (2)by striking paragraph (2).
 (b)Sense of CongressIt is the sense of Congress that the costs of carrying out the amendments made by this section, if any, will be offset.
			